



COURT OF APPEAL FOR ONTARIO

CITATION: Royal Bank of Canada v. Mundo
    Media Ltd., 2021 ONCA 832

DATE: 20211118

DOCKET: C69137

Fairburn A.C.J.O., Roberts J.A.
    and Van Melle J. (
ad hoc
)

In the
    matter of Section 101 of the
Courts of Justice Act
, R.S.O. 1990
    c.C.43, as amended, and in the matter of Section 243(1) of the
Bankruptcy
    and Insolvency Act
, R.S.C. 1985, c. B-3, as amended

BETWEEN

Royal Bank of Canada

Applicant

and

Mundo
    Media Ltd., Mundo Inc., 2538853 Ontario Ltd., 2518769 Ontario

Ltd., 2307521
    Ontario Inc., 36 Labs, LLC., Active Signal Marketing, LLC,

Find Click
    Engage, LLC, Fli Digital, Inc., Mundo Media (US), LLC,

M Zone
    Marketing Inc., Appthis Holdings, Inc., Movil Wave S.A.R.L.,

Mundo Media (Luxembourg) S.A.R.L., and Mogenio S.A.

Respondents

Richard Howell and David Schatzker, for
    the appellant Vdopia Inc.

Scott
    McGrath and Rachel Bengino, for Ernst & Young Inc., in its capacity as
    court-appointed receiver in the within proceeding

Heard and released orally:
    November 12, 2021 by video conference

On appeal from the order of Justice Glenn
    A. Hainey of the Superior Court of Justice, dated January 18, 2021.

REASONS FOR DECISION


[1]

The appellant, Vdopia Inc., appeals the order requiring it to pay the
    amount of US$373,731.23 to the Court-appointed receiver and manager of the
    respondents. This amount represents unpaid accounts for advertising services
    that were rendered to the appellant prior to the receivership order.

[2]

The appellants principal submission is that the motion judge erred in
    granting this order in light of the fact that the appellant has an outstanding
    counterclaim for equitable set-off. The appellant maintains that its
    counterclaim, if successful, will eliminate or at least greatly reduce any
    indebtedness that it may have.

[3]

We see no error. The motion judges finding of the appellants
    indebtedness is firmly grounded in the record. The motion judge clearly
    addressed the set-off issue in paragraph 7 of his endorsement, finding that the
    appellant had failed to adduce any evidence to support that claim,
    notwithstanding it had ample notice of the Receivers position with respect to
    the amount owing. The motion judge was correct; there was no evidence
    supporting the appellants claim for set-off.

[4]

There is no basis to interfere with the motion judges order.
    Accordingly, the appeal is dismissed. We also see no basis to stay the
    enforcement of the motion judges order.

[5]

The Receiver and Manager, Ernst & Young, is entitled to its costs of
    the appeal payable within 30 days by the appellant in the amount of $8,500,
    inclusive of disbursements and applicable taxes.

Fairburn
    A.C.J.O

L.B.
    Roberts J.A.

Van
    Melle, J. (ad hoc)


